Citation Nr: 0947412	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a crush 
injury to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from February 1981 to 
November 1984.  He thereafter served in the U.S. Air Force 
Reserves, with a period of Special Active Duty status from 
June 23, 1997, to June 27, 1997.  He had an additional period 
of active service from December 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2009, the Veteran submitted additional evidence.  In 
November 2009, his representative waived any right to have 
the evidence considered by the RO in the first instance.


FINDING OF FACT

The Veteran sustained a crush injury to his left hand during 
a period of Special Active Duty in June 1997; he currently 
has residuals of that injury.


CONCLUSION OF LAW

The residuals of a left hand crush injury were incurred 
during a period of active air service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal.  However, given the favorable actions taken 
hereinbelow, further discussion explaining how VA complied 
with those laws is unnecessary.  The Board notes in passing 
that the RO advised the Veteran in May 2006 of the 
information and evidence necessary to substantiate the 
initial rating assigned and the effective date for the grant 
of service connection in the event his claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Factual background

The Veteran contends that he has current residuals of a crush 
injury he sustained to his left hand in June 1997 while on 
Special Active Duty status with the Air Force Reserves.

Military hospital records show that in July 1997, the Veteran 
reported sustaining a crush injury to the left hand in June 
1997 (while on a period of Special Active Duty status) which 
primarily affected the index finger.  He reported that 
although he did not initially seek treatment, his hand 
eventually became red, swollen and painful.  X-ray studies 
were negative, and he was afforded physical therapy.  The 
records show that by February 1998, the Veteran had no 
further duty restrictions.  

In a September 1997 statement, T. Maples, D.C., indicates 
that the Veteran was experiencing left wrist pain from the 
June 1997 injury.  He noted that physical examination 
revealed weakness in the hand, with a negative Tinel's sign.  
Dr. Maples noted that the weakness was improving.  

Later military hospital records show that in June 1999, the 
Veteran reported recent left hand pain and numbness from 
holding a paint can; he was assessed as having probable 
tendonitis.  He again complained of hand pain in May 2003.  
Electrodiagnostic studies in January 2007 showed bilateral 
carpal tunnel syndrome.  In March 2007 he apparently 
exacerbated his left wrist problems when picking up a bag; he 
reported experiencing numbness in the wrist since the 1997 
injury, and the clinician referred him for evaluation of his 
continued fitness to serve, given the chronic recurring 
nature of the left wrist problems.

Private medical records for June and July 2005 document 
complaints of left hand and wrist pain and numbness.  
Physical examination disclosed weakness in the left wrist.  
Records for 2007 show that he underwent left carpal tunnel 
release in July 2007, and that through January 2009, he 
continued to experience left wrist problems.

In a November 2006 statement, Dr. Maples noted that the 
Veteran continued to experience left hand complaints since 
the service injury, that by June 2005 he was again exhibiting 
left wrist weakness with complaints of numbness, and that by 
November 2006 he was experiencing numbness in the left hand.  
He noted that it was unclear whether the numbness and 
tingling represented peripheral entrapment from scar tissue 
adhesions in the hand/wrist area, or neural claudication 
problems from residual reflex sympathetic dystrophy 
complaints.  

In a January 2007 statement, Dr. Maples indicated that the 
Veteran still experienced flare ups of left handed 
paresthesia and weakness since the crush injury.  He referred 
to the January 2007 electrodiagnostic testing, and explained 
that although there was electrodiagnostic evidence of carpal 
tunnel syndrome in both wrists, only the left wrist was 
clinically symptomatic because the crush injury in service 
caused injury to the flexor tendons in the palm/wrist area, 
which resulted in the development of scar tissue and a 
tendency toward inflammation and swelling of the tendon 
sheaths during repetitive activities.

The Veteran was examined by a VA nurse practitioner in May 
2007 and June 2007.  The examiner concluded that the 
Veteran's left carpal tunnel syndrome was not related to the 
crush injury because the Veteran first reported complaints of 
numbness in 1999, and in the interim had negative neurologic 
findings.  He also noted that the Veteran had bilateral 
carpal tunnel syndrome.

In April 2009, the Veteran submitted copies of a September 
2008 Medical Board Report (MER) and a November 2008 Informal 
Physical Evaluation Board Report (IPEBR).  The MER found that 
the Veteran had left hand weakness due to left hand crush 
injury and carpal tunnel syndrome, incurred in the line of 
duty.  He was referred to an Informal Physical Evaluation 
Board.  The IPEBR indicates that the Veteran was considered 
unfit for service based on left hand weakness status post 
carpal tunnel release surgery that was incurred in the line 
of duty; the Report recommended his discharge with severance 
pay.  In an accompanying statement, the Veteran explained 
that he was, in fact, discharged from service in connection 
with the recommendation of the IPEBR.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty (or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training).  38 C.F.R. § 3.6(a).  
Active duty means full-time duty in the Armed Forces, other 
than active duty for training.  38 C.F.R. § 3.6(b)(1). 

The record reflects that the Veteran sustained a crush injury 
to his left hand while serving a period of Special Active 
Duty in the U.S. Air Force Reserves.  Medical records 
following the incident record periodic complaints of left 
hand problems, including numbness, and the Veteran himself 
has provided statements and testified as to the continuity of 
his left hand complaints.  

In support of the Veteran's claim is the opinion of Dr. 
Maples, who concludes that the Veteran's current left 
hand/wrist problems, and the carpal tunnel syndrome in 
particular, are etiologically related to the June 1997 
injury.  He provided a persuasive rationale for explaining 
the presence of bilateral carpal tunnel syndrome.  More 
importantly, his service department has determined that his 
current left hand/wrist weakness and carpal tunnel syndrome 
were part and parcel of the crush injury, and were incurred 
in the line of duty.  The Board points out that a service 
department finding that injury or disease occurred in line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA.  38 C.F.R. 
§ 3.1(m) (2009).

The evidence against the claim consists of the opinions of 
the examiner who conducted the May and June 2007 VA 
examinations.  That individual, a nurse practitioner, relied 
on the absence of any mention in the records of numbness, or 
of neurologic impairment until June 1999.  The Board is not 
persuaded by the examiner's rationale concerning the absence 
of findings on neurologic testing, given that Dr. Maples 
explained that the neurologic impairment occurred after the 
process of scarring had developed.  The negative Tinel's sign 
in September 1997 the VA examiner relied on was documented a 
mere 3 months after the injury.  The Board finds it entirely 
plausible that the scarring from the service injury had not 
yet reached the point of compressing the median nerve to the 
extent of causing symptoms.

Accordingly, the Board finds that the evidence in favor of 
the claim is at least in equipoise with that against the 
claim.  Service connection for residuals of a left hand crush 
injury is granted.  38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for residuals of a crush 
injury to the left hand is granted.





____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


